Electronically Filed
                                                    Supreme Court
                                                    SCPW-12-0000021
                                                    17-MAY-2012
                                                    03:45 PM



                       NO. SCPW-12-0000021

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


 WAYNE M. SAKAI and SAKAI IWANAGA SUTTON LAW GROUP, Petitioners,

                                 vs.

    THE HONORABLE RANDAL G.B VALENCIANO, JUDGE OF THE CIRCUIT
         COURT OF THE FIFTH CIRCUIT, STATE OF HAWAI#I and
          DTRIC INSURANCE COMPANY LIMITED, Respondents.


                       ORIGINAL PROCEEDING
                      (CIVIL NO. 11-1-0076)

           ORDER GRANTING PETITION FOR WRIT OF MANDAMUS
    (By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.
     and Circuit Judge Chan, in place of Acoba, J., recused)

          Upon consideration of petitioners Wayne M. Sakai and

Sakai Iwanaga Sutton Law Group's petition for a writ of mandamus

and the responses thereto, it appears that: (1) Cades Schutte, as

a result of its representation of petitioners, obtained

confidential information of a non-public nature that, if known to

any other client of Cades Schutte, could be used by such client

to petitioners' material disadvantage and (2) petitioners'

February 28, 2010 prospective conflict waiver did not, by its

terms, apply in such instance.   Therefore,
          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is granted.   The respondent judge is directed to: (1)

vacate the December 12, 2011 order denying petitioners' motion to

disqualify Cades Schutte as plaintiff's counsel in Civil No. 11-

1-0076 and (2) enter an order disqualifying Cades Schutte as

plaintiff's counsel in Civil No. 11-1-0076.

          DATED: Honolulu, Hawai#i, May 17, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Derrick H.M. Chan




                                 2